McDonald, J.
By the Court. delivering the opinion
The plaintiffs sold one Spencer Brown a coat, for which he was to give them a note on some third person. He had *185delivered to Giddens, one of the plaintiffs, a note and fi. fa. on the defendant in the Court below, who is plaintiff in error here, to be handed to a collecting officer, and told Giddens at the same time, that if he never brought him any other note, he was safe any bow, that he couldkeep the note and fi. fa. Giddens, in a conversation with Garry G. Ford, told him that he had the note and fi. fa., and if Ridley would make him safe for the payment of the coat bought by Brown, he would give up the papers. Giddens afterwards refused to do it, and elaimed to hold them in pawn for what Brown owed him. It does not appear at what time the contract was made between Ridley and Brown when the latter agreed to receive-the corn in payment. If it was prior to the time that Brown agreed to let the plaintiffs keep the papers in pawn for payment for the coat, the delivery of the corn according to the contract, was a payment of both fi. fa. and note; if subsequently, the plaintiffs were entitled to recover the value of the coat and no more. There was no evidence of the value of the coat before the jury. It is not so manifest that the verdict of the jury was decidedly against the weight of evidence, as to entitle the plaintiffs to a new trial; and it is clear that they are not entitled to a judgment for the twenty-eight dollars.
Judgment reversed.